United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1171
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Douglas Larew,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 21, 2012
                                Filed: July 9, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        Douglas Larew appeals the two-year prison sentence the district court1 imposed
after revoking his probation. Upon careful review of the entire sentencing record, we
conclude that the court committed no significant procedural error, adequately
explained the reasons for the sentence, and imposed a substantively reasonable
sentence. See United States v. Miller, 557 F.3d 919, 922 (8th Cir. 2009); United
States v. Perkins, 526 F.3d 1107, 1110-11 (8th Cir. 2008). We also conclude the
court did not err by reimposing the schedule for his restitution payments: the court

      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
was aware of his financial history, the monthly payments are not especially high, and
Larew never sought to modify the payment schedule. See 18 U.S.C. § 3664(k); cf.
United States v. Johnson, 327 F.3d 758, 759 (8th Cir. 2003).

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                         -2-